AMENDMENT TO EMPLOYMENT AGREEMENT


THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made effective as
of January 25, 2010 (the “Effective Date”) by and between Robert Aldrich
(“Aldrich” or the “Executive”) and American Defense Systems, Inc. (“ADSI” or the
“Company”).


WHEREAS, ADSI and Aldrich have previously entered into an employment agreement
dated August 1, 2008 (the “Employment Agreement”); and


WHEREAS, ADSI and Aldrich desire to amend the Employment Agreement between the
parties.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and adequacy of which is hereby acknowledged, ADSI
and Aldrich hereby agree as follows:


1.           Section 3.4 of the Employment Agreement (Stock), is hereby amended
and restated as follows:


Stock Options.  Subject to approval by the Company’s Board of Directors (the
“Board”) and its Compensation Committee (“Committee”), as further compensation
for Executive’s services hereunder, the Company shall grant to Executive,
effective as of the date of the Amendment, a nonqualified option to purchase
100,000 shares of the Company’s common stock, the terms of which shall be set
forth in a stock option agreement issued pursuant to, and subject to, the terms
of the Company’s 2007 Incentive Compensation Plan (as amended from time to time,
the “Plan”).  The option will become exercisable according to a vesting schedule
pursuant to which forty percent (40%) of the option shall be immediately vested
as of the option grant date and twenty percent (20%) of the option shall vest
annually commencing on the first one-year anniversary of the option grant
date.  The initial per share exercise price of the option shall equal the fair
market value of a share of the Company’s common stock on the date of the grant,
as determined by the Committee in accordance with terms of the Plan.
 
2.           Confirmation of the Employment Agreement.  Except as amended
hereby, all of the terms of the Employment Agreement shall remain and continue
in full force and effect and are hereby confirmed in all respects, and all
references to the Employment Agreement and the Amendment To Employment Agreement
shall be deemed to refer to the Employment Agreement as amended hereby.
 
[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY]
 

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Amendment effective as of the
date set forth above.
 

  American Defense Systems, Inc.          
 
By:
/s/ Anthony Piscitelli       Name:  Anthony Piscitelli       Title:    CEO      
   

       
 
By:
/s/ Robert Aldrich       Robert Aldrich                  

 

--------------------------------------------------------------------------------

